Case 2:20-cv-03339-SVW-JEM Document 175 Filed 08/02/21 Page 1 of 2 Page ID #:6213




    1
    2
                                  UNITED STATES DISTRICT COURT
    3
                      CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
    4
    5
      ALIIGN ACTIVATION WEAR, LLC,                 Case No. 2:20-cv-03339-SVW-JEM
    6 a California limited liability company,
    7
    8               Plaintiff,                     JUDGMENT
    9               vs.

   10 LULULEMON ATHLETICA
      CANADA INC., a Canadian
   11 corporation; LULULEMON USA INC.,
   12 a Nevada corporation; and DOES 1-10,
   13                     Defendants.
   14 AND RELATED COUNTERCLAIM
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        1864812 1
                                                -1-            Case No. 2:20-cv-03339-SVW-JEM
                                         [PROPOSED] JUDGMENT
Case 2:20-cv-03339-SVW-JEM Document 175 Filed 08/02/21 Page 2 of 2 Page ID #:6214
